The Court:
The information charges that the crime of robbery was committed by the defendant at the City and County of San Francisco, to which the defendant pleaded “Hot guilty.” There is no evidence that the defendant did commit that crime at said city and county. It is not stated in the evidence where the crime was committed. This is a sufficient ground for reversing the judgment and order denying the defendant’s motion for a new trial. (People v. Fisher, 51 Cal. 319.)
Judgment and order reversed, and cause remanded for a new trial.